Same Case — On -a Re-hearing.
Yoortiies, J.
In our former opinion we held that it was necessary to submit in writing an arbitration under the provisions' of the Act relative to Mechanic’s Lien.
The plaintiff, in his motion for a re-hearing, contends that, under the second section of this Act, he is entitled to relief, notwithstanding the nullity of the proceedings by arbitrament. He contends that the contractor did not, within *688tea days after notification, give the defendant written notice of his intention to dispute the plaintiff’s claim, and, consequently, that this was an assent to the demand, which the owner cannot now gainsay.
It appears from the evidence that the contractor, D. Mulligan, even after the failure to settle the controversy by arbitrament, notified the defendants not to pay the plaintiff’s demand, averring that suit had been instituted for the purpose of setting aside this award. "We are informed, by the plaintiff’s brief that a judgment of non-suit has been rendered in that cause; but this fact is not disclosed by the record. Be this as it may, the result stands unaffected. The statute requires, it is true, that the contractor should signify his assent or dissent to the owner, within ten days after being notified ; but this is a matter which concerns only the contractor and the owner. A payment made to the claimant, under those circumstances, would be binding as between the two former, the law presuming assent from the silence of the parties. This presumption, however, is not absolute ; and at any time before payment, can the contractor object to the correctness of the demand.
It is, therefore, ordered and decreed, that the judgment of this court remain undisturbed.